ORDER

PER CURIAM.
Pauline Riney Smith appeals from a summary judgment entered by the Circuit Court of the City of St. Louis in favor of Lewis & Rice, L.C., Marian V. Mehan, and Richard B. Walsh, Jr. on her claims of legal malpractice, breach of contract, loss as an intended beneficiary of legal services to the deceased, and breach of fiduciary duty. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).